Citation Nr: 1745860	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-12 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral eye disability characterized by pain and blurred vision with dizziness.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for bilateral heel spurs to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed conditions.

In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.  

This case was previously before the Board in December 2013 where it was remanded for additional evidentiary development.  

Thereafter, in a May 2014 rating decision, the RO granted service connection for headaches and bilateral heel calluses and assigned a noncompensable evaluation effective September 9, 2009, the date of receipt for the claim.  The Board finds the RO's decision for the identified issues constitute a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, the issues of entitlement to service connection for headaches and bilateral heel calluses are no longer in appellate status.

The Board does note, however, that in January 2016, the Veteran filed a Notice of Disagreement (NOD) with the December 2015 rating decision that continued the denial of his initial evaluations for the service-connected headaches and bilateral heel calluses and also denied his claims for entitlement to service connection for anxiety, depression, and sleep apnea.  The Veteran has not yet been issued a statement of the case (SOC) for those issues.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  But, it appears the RO has acknowledged the Veteran's NOD and additional action is pending. See Correspondence dated February 2016.  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand is not necessary at this time.  

Lastly, regarding the issues perfected herein, the Board notes that the Veteran filed separate claims for eye pain and blurred vision with dizziness.  However, as both claims involve eye symptoms, the Board finds it appropriate to consolidate the claims into a single claim as entitlement to service connection for eye disability manifested by pain and blurred vision with dizziness. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Similarly, as the Veteran was recently diagnosed with arthritis affecting both feet during a recent VA examination in June 2017, the Board finds it appropriate to expand the nature of his foot condition claim on appeal and characterize the issue as entitlement for service connection for bilateral heel spurs to include arthritis. Id.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDINGS OF FACT

1. The preponderance of the evidence of record is against a finding that the Veteran has a current eye disability manifested by symptoms of pain and blurred vision with dizziness.

2. The preponderance of the evidence of record is against a finding that the Veteran's current low back pain is etiologically related to his active service.

3. The preponderance of the evidence of record is against a finding that the Veteran's bilateral heel spurs to include arthritis are etiologically related to his active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral eye disability characterized by pain and blurred vision with dizziness, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for bilateral heel spurs to include arthritis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Further, a review of the claims file shows that there has been substantial compliance with the Board's prior remand directives and thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2014).  This includes a disability made chronically worse by service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Eye Disability 

The Veteran filed his service connection claim for eye pain and blurred vision with dizziness in September 2009, which was denied by a January 2010 rating decision.  He contends that his eye disability began in service or is otherwise etiologically related to his active service.  

The Veteran's service treatment records reflect that "defective vision - color" was noted on his enlistment examination of February 1983.  Notably, no ocular complaints were found.  In June 1983, he was treatment for complaints of heat exhaustion, onset of nausea, and syncope.  In July 1983, he was seen for complaints of eye pain after an injury from playing basketball.  No ocular complaints were reported.  That same month, he was seen for complaints of blurred vision, diplopia, and headaches.  He denied dizziness or nausea.  His color blindness was noted and assessed with blurred vision.  

A February 1986 separation examination report shows that the Veteran was determined not qualified for retention but qualified for separation.  His color vision defect was noted. There were no ocular complaints reported by the Veteran.

Post-service treatment records show an optometry consultation note of August 2009 documenting the Veteran's reports of blurred vision and headaches.  He was assessed with hypertensive retinopathy and blurred vision with associated headaches.  No other ocular complaints were noted.  See Dorn Veterans Hospital records.  

A VA examination report of October 2010 reflects a diagnosis of "subjective bilateral pain and blurred vision consistent with history of migraine headaches."  After a clinical examination, the VA examiner opined that the "current subjective complaints of eye pain and bilateral blurred vision are not caused by or the result of any chronic eye condition related to treatment in the service for eye pain and/or blurred vision, as the [Veteran's] current symptoms are consistent with migraine headaches." 

A November 2013 optometry consultation note shows no changes in the Veteran's condition and that he was informed that yearly eye exams were not needed.  No ocular complaints were noted.

A VA examination in December 2015 for headaches documented notes of "associated blurred vision, mild nausea with his [headaches]."  See Dorn VA Hospital Records.

A recent VA examination in June 2017 for headaches documented the Veteran's complaints of pain and non-headache symptoms associated with headaches of nausea, changes in vision, sensitivity to light and sound, and sensory changes.  

Review of the record shows that the Veteran's subjective complaints of eye pain and blurred vision with dizziness have not resulted in a current chronic disability for which service connection may be granted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board notes that the term "disability," as used for VA purposes, refers to impairment of earning capacity. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board further emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1101.  

There is no indication of a chronic disability manifested by the Veteran's subjective complaints of eye pain and blurred vision with dizziness.  Rather, the evidence of record shows that the eye symptoms reported by the Veteran have been attributed to his service connected migraine headaches.  

In that regard, the Board finds persuasive the October 2010 VA medical opinion of record which concluded that the Veteran's current symptoms of eye pain and bilateral blurred vision are consistent with migraine headaches.  Further, the medical evidence of record from 2009, 2010, 2015 and 2017 consistently demonstrates that the Veteran's complaints of blurred vision and nausea have been associated with his headaches.  No other ocular complaints have been noted or a diagnosis rendered of the same.   

The Board recognizes the Veteran's contentions that eye pain and blurred vision with dizziness are related to service.  Although the Veteran is certainly capable of describing the history in this case as well as his symptoms in and after service, he is not competent to independently opine as to whether a disability manifested by such symptoms or to render a medical diagnosis as such is not a type of condition that is capable of lay observation.  As a lay person, the Veteran lacks the capability to provide evidence that requires specialized knowledge, skill, experience, training or education.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds the Veteran's statements not competent medical evidence for this purpose.  Therefore, his assertions, standing alone, have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an eye disability to include pain and blurred vision with dizziness.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Low Back Pain 

The Veteran generally contends that he suffers from low back pain as a result of his service.  He filed his service connection claim for low back pain in September 2009, which was denied by the RO in January 2010.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of a low back condition.  His February 1983 enlistment examination shows his spine and other musculoskeletal were found normal.  No symptoms related to his back were reported by the Veteran.  In his report of medical history at separation in February 1986, he reported recurrent back pain but on clinical evaluation his spine and other musculoskeletal were found normal.  As noted above, he was deemed qualified for separation but not qualified for retention.  Notably, "overweight" was listed under defects and weight loss recommended.  

Medical records after separation from service further fail to show persistent or recurrent symptoms of a low back condition.  In fact, treatment records of September 2002 document normal back with no pain or tenderness reported.  The earliest documentation of low back pain was in October 2009, approximately 23 years after separation, where a telephone advice program notation listed his complaints of headaches and lower back pain. See Dorn VA Hospital Records.  

Subsequent treatment records from May 2011 show a diagnosis of "back pain" with reported onset date of April 2011.  He was seen again in September 2012 for low back pain and participated in a wellness program for weight loss.  In October 2012, his diagnosis was noted as "overweight."  Treatment records of 2013 through 2015 are negative for continuous treatment for low back pain. Id.  

Upon a review of the evidence, the Board finds the weight of the evidence is against the findings that any back condition had its onset during active service or within one year of separation from active service or competent evidence indicating that a back condition may be associated with service.  

In this regard, the Board notes that no VA examination or medical opinion was obtained in relation to the issue of service connection for a back disability.  In determining whether the duty to assist requires the VA to provide such examination or opinion, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for low back pain. See 38 U.S.C. § 5103A(a).  Although the Board acknowledges that the Veteran's treatment records confirm a current diagnosis of low back pain, there is no competent medical evidence of record relating such diagnosis to service.  Further, there is no evidence of record to show that his low back pain had its onset during active service or within one year of separation from active service.  As noted above, his service treatment records are absent of any treatment, findings, or diagnosis of a back disability.  Rather, objective medical evidence demonstrates that a diagnosis of low back pain was rendered in May 2011, approximately 25 years after separation from service.  Lastly, there is simply no competent evidence of record even suggesting that back pain may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the Veteran's claim herein.

The Board has also considered the Veteran's assertions that his low back pain is linked to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to opine as to the specific etiology of his claimed condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of nexus opinion cannot constitute evidence upon which to grant a claim for service connection in this case.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of low back pain.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Bilateral Heel Spurs

The Veteran seeks service connection for bilateral heel spurs which he argues is etiologically linked to service.  In his application for benefits in September 2009, the Veteran claimed service connection for "calluses on heels of both feet."  But, a rating decision of January 2010 denied service connection for bilateral calluses and also for bilateral heel spurs.  As noted in the Introduction, by rating action of May 2014, the Veteran is service-connected for bilateral heel calluses.  
 
Review of the service treatment records shows that he was treated one time in May 1983 for complaints of sore feet.  The examiner noted "misfit boots" and instructed the Veteran to trim calluses on the heels of both feet.  The Veteran's service treatment records do not show any other complaints, treatment, or diagnosis for a foot condition.

A VA examination of October 2010 reflects a diagnosis of plantar fasciitis of bilateral lower extremities and bilateral heel calluses.  X-rays taken of his bilateral feet demonstrated intensified heel spur, but otherwise found normal.  The examiner noted mild flat foot revealed on X-rays.  The examiner remarked that the Veteran had complained one time of heel callus while in service which was not the current issue.  The examiner concluded that the "pain in his feet is related to plantar fascia."  

Treatment records of August 2011 reflect that he was examined in July 2011 for complaints of "pain on initial ambulation in heels when walking" with a reported onset date of 2009.  Accompanying X-rays revealed heel spurs.  The diagnostic assessment was "calcaneal spur "with onset date of July 2011.  See Dorn VA Hospital Records.

Treatment records of September 2011 document Veterans reports of improved heel spur symptoms with notes indicating no pain on palpation of heel areas.

A VA medical opinion of May 2014 reflects an opinion regarding his bilateral heel calluses.  Based upon a review of the available records, the examiner opined that "it does not appear to be his current foot condition that is causing him problems, that is his plantar fasciitis."  There was no discussion regarding the Veteran's bilateral heel spurs.  

A VA examination report of December 2015 shows a diagnosis for bilateral plantar fasciitis with resultant foot callouses.  There were no other pertinent physical findings, complications, conditions or symptoms indicated.

A VA examination of June 2017 reflects a diagnosis of pes planus with degenerative arthritis documented for both feet.  X-rays revealed "bilateral plantar calcaneal spurring."  The examiner concluded "there has been little interval change since 4/25/11." 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral heel spurs to include arthritis.  In so finding, the Board acknowledges that the Veteran's treatment records confirm bilateral calcaneal spurring as documented in X-rays taken in 2010, 2011, and with arthritic changes as documented in 2017.  But, the Board concludes that there is no competent medical evidence relating the current bilateral heel spurs with arthritis to active service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds probative VA examinations of October 2010, December 2015, and June 2017 documenting onset of bilateral heel spurs as of 2011, approximately 25 years after separation from service.  The VA examiners provided well-grounded analysis to support the conclusion that there is no reliable evidence linking the Veteran's current heel spurs with arthritis to service. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Also, as noted by the June 2017 examiner, there has been little arthritic change of the Veteran's bilateral calcaneal spurring since onset of 2011.  Furthermore, the Board observes that the VA medical opinions and treatment records stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claim for service connection.

The Board has also considered whether the presumption of service connection has been established under 38 C.F.R. § 3.303(b).  Though arthritis may be considered a chronic disease for VA purposes, it was not clinically shown to a compensable degree within one year following the Veteran's discharge from service as required.  See 38 C.F.R. § 3.307(3).  There is also no persuasive credible lay evidence that arthritis of both feet manifested to a compensable degree within one year following the Veteran's discharge from service.  As noted above, the earliest notation of degenerative changes in his feet were in 2011.  This objective medical evidence is approximately 25 years after the Veteran's separation from active service.  

Additionally, the Board finds that the evidence of record does not show continuous heel spurring symptomatology since service.  Medical records following his service show that there were no abnormalities related to his feet and that he did not complain of any problems related to arthritis or affecting his bones or joints.  Further, a single episode of "sore feet" in service and the absence of treatment since service for over two decades after service also fail to establish chronic impairment or chronic disability.  Accordingly, service connection for bilateral heel spurs to include arthritis on a presumptive basis has not been satisfied and therefore, not warranted here.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

Lastly, the Board is cognizant of the Veteran's lay statements that relate his claimed bilateral heel spurs to service.  While the Veteran is competent to report his symptoms relating to his claimed condition, he is not competent to opine as to its etiology because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his bilateral heel spurs to include arthritis is related to his period of service.  Thus, his opinion in this regard has no probative value.

Similarly, the Veteran's statement that "the first time I heard about bone spurs, just before I got out," and that he was told he has bone spurs and calluses cannot be considered competent medical evidence of nexus. See August 2012 Hearing Transcript p. 18.  The connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69 (1995).  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection of bilateral heel spurs to include arthritis.  


ORDER

Entitlement to service connection for bilateral eye disability manifested by pain and blurred vision with dizziness is denied.

Entitlement to service connection for low back pain is denied.

Entitlement to service connection for bilateral heel spurs to include arthritis is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


